Title: To Benjamin Franklin from Sarah Bache, 3 December 1782
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Dear & Honoured SirPhiladelphia. December 3d 1782
By this Vessel you will receive a tin and a Wooden box; both with grafts of the best new town Pippins which Mr Powell was obliging enough to procure, each of the grafts has a peice of the Old wood remaining to it, the wooden [torn: box] was put up by him in a particular manner with wax and tallow, the other by Mr Bache according to your directions, Mr Powel advises that the grafts should be placed in the earth as soon as they arrive till it is time to use them, and desires to be informed which succeeds the best—the Family at present are all well and join in the sincerest Love to you with your Afectionate Daughter
S Bache
 
Addressed: His Excelly. / Dr: Franklin / Minister Plenipoy: from the / United States of No: America / at / Passy. / favored by Mr. Miers / [In Myers’ hand:] L.Orient Jany. 13th. 1783 Forwarded by—Yr. Excellency’s Mo Obedient & very Hble Servt. Moses Myers
